141 F.3d 1173
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Greg BIAGI;  and Lisa Biagi, Plaintiffs-Appellants,v.UNITED STATES FOREST SERVICE, Defendant-Appellee.
No. 97-16728.D.C. No. CV-96-02129-WHO.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 12, 1998.Decided March 31, 1998.

1
Appeal from the United States District Court for the Northern District of California William H. Orrick, District Judge, Presiding.


2
Before SKOPIL and KOZINSKI, Circuit Judges, and WEINER, District Judge.**


3
MEMORANDUM*


4
No federal action occurred here to trigger the requirements of the National Environmental Policy Act (NEPA).  Neither the expiration of the permit, nor the denial of the application for a new permit, nor the removal of the unpermitted gate constitutes "major Federal action[ ] significantly affecting the quality of the human environment."  42 U.S.C. § 4332(2)(C).  NEPA regulations expressly exclude "civil or criminal enforcement actions."  40 C.F.R. § 1508.18(a).


5
AFFIRMED.



**
 The Honorable Charles R. Weiner, United States District Judge for the Eastern District of Pennsylvania, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3